    Case 2:17-cr-00201-LMA-DMD Document 1072 Filed 08/07/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                      No. 17-201

LILBEAR GEORGE,                                                           SECTION I
CURTIS JOHNSON, JR.,
& CHUKWUDI OFOMATA

                                      ORDER

      Considering defendants Lilbear George (“George”), Curtis Johnson, Jr.

(“Johnson”), and Chukudi Ofomata’s (“Ofomata”) (collectively, “defendants”) joint,

unopposed motion1 for an extension of time to file motions for severance,

      IT IS ORDERED that the motion is GRANTED IN PART and DENIED IN

PART.    The Court resolved the issue of guilt phase severance nearly a year ago.2

After considering each defendant’s individual motion to sever his guilt phase from

that of his co-defendants,3 government responses in opposition,4 and defendants’

individual replies to those oppositions,5 the Court issued an order and reasons6

denying defendants’ motions to sever while preserving defendants the right to re-urge

their motions at trial. Defendants’ instant request to relitigate issues that have been




1 R. Doc. No. 1067.
2 See R. Doc. No. 537.
3 R. Doc. Nos. 406 (Ofomata’s motion for severance), 417 (Johnson’s motion for

severance), & 425 (George’s motion for severance).
4 R. Doc. Nos. 424 (government opposition to Johnson’s and Ofomata’s motions) & 444

(government opposition to George’s motion).
5 R. Doc. Nos. 489 (Ofomata’s reply), 501 (George’s reply), & 503 (Johnson’s reply).
6 R. Doc. No. 537.
    Case 2:17-cr-00201-LMA-DMD Document 1072 Filed 08/07/20 Page 2 of 2



argued before and ruled on by the Court is unduly burdensome and wasteful of

judicial resources. Defendants’ request to set August 28, 2020 as a deadline by which

they may move for guilt phase severance is, therefore, DENIED.

      As to penalty phase severance, defendants have made arguments related to

the same for months.7 The deadline is currently August 7, 2020.8 Defendants’

request for an extension of time to submit motions for penalty phase severance is

GRANTED. Defendants may file motions to sever the penalty-phase no later than

AUGUST 21, 2020. This deadline will not be extended.

      New Orleans, Louisiana, August 7, 2020.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




7 See R. Doc. Nos. 406, at 2 & 406-1, at 1, 3, & 26–29 (argument by Ofomata for penalty
phase severance); R. Doc. Nos. 417, at 1–2, 417-1, at 1, 6, 8–9, 19–23, & 497-2, at 2
(argument by Johnson for penalty phase severance); R. Doc. Nos. 425, at 1, 425-1, at
2–5, 10–17, 19, & 501, at 1–2 & 4 (argument by George for penalty phase severance).
8 R. Doc. No. 1065.



                                          2
